         Case 20-33233 Document 3662 Filed in TXSB on 05/28/21 Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                               § Chapter 11
In re:                                         §
                                               § Case No. 20-33233
CHESAPEAKE ENERGY                              §
CORPORATION et al.,                            § Jointly Administered
                                               §
                Reorganized Debtors.           §
                                               §


                            NOTICE OF HEARING ON MOTION
                             FOR PERMISSIVE ABSTENTION

         The Tyler/Mowry Lessors, a group of Pennsylvania oil and gas lessors (the

“Tyler/Mowry Lessors”),1 by way of motion seeking permissive abstention (the “Motion”), by

and through their undersigned counsel, hereby state:

PLEASE TAKE NOTICE that on March 29, 2021, the Tyler/Mowry Lessors filed their motion
seeking permissive abstention (the “Motion”)

The hearing on the Motion is set for July 21, 2021 at 2:00 p.m. (prevailing Central Time) via
telephone and video conference.

INFORMATION FOR APPEARING BY TELEPHONE AND GOTOMEETING IS
AVAILABLE AT: https://www.txs.uscourts.gov/content/chief-united-states-bankruptcy-judge-
david-r-jones.

PLEASE TAKE FURTHER NOTICE that the Court will simultaneously use two technology
methods to conduct electronic hearings. One method will provide audio communication. The
other will provide video access to exhibits and materials presented to the Court. If a party wants
to both view the documents presented to the Court and hear the proceeding, the party must 1)
dial in through the audio system, and 2) log into the Court’s video via join.me.

Hearing appearances should be made electronically and in advance of the hearing.

You may make your electronic appearance by:

1) Going to the Southern District of Texas website;

1
 The Tyler/Mowry Lessors are: Tim & Terri Tyler Family LP; Tyler 5 FLP; Timothy & Terri Tyler; and
Rodney & Dianna Mowry.


                                                                                     PHDATA 7779083_1
       Case 20-33233 Document 3662 Filed in TXSB on 05/28/21 Page 2 of 3




2) Selecting “Bankruptcy Court” from the top menu;

3) Selecting “Judges’ Procedures & Schedules”;

4) Selecting “View Home Page” for Chief Judge David R. Jones;

5) Under “Electronic Appearance” select “Click here to submit electronic appearance;”

6) Select Chesapeake Energy Corporation, et al. from the list of electronic appearance links, and

7) Complete the required fields and hit the “Submit” button at the bottom of the page.

Submitting your appearance electronically in advance of the hearing will negate the need to
make an appearance on the record at the hearing.

Audio Communication

Audio communication will be conducted by use of the Court’s regular dial-in number: 832-917-
1510. At the start of the call, the caller will be asked to enter a six-digit conference code. The
six-digit conference code for this hearing is Judge Jones’s conference room number: 205691.
Each caller shall be responsible for its own long-distance charges. Parties are encouraged to
review the Court’s procedures for telephonic appearances located on the Court’s website.

Attorneys, witnesses, and parties-in-interest wishing to participate in the hearing must connect to
the hearing by audio communication. Any person who wishes to attend the hearing may also dial
in to the audio conference dial-in number. Each person who speaks at the electronic hearing
should be prepared to restate that person’s name each time that the person speaks in order to
assist any transcriber of the audio recording.

Video Communication

Parties may participate in electronic hearings by use of an internet connection. You may view
video via GoToMeeting. To use GoToMeeting, the Court recommends that you download the
free GoToMeeting application. To connect, you should enter the meeting code “JudgeJones” in
the GoToMeeting app or click the link on Judge Jones’s home page on the Southern District of
Texas website. Once connected, click the settings icon in the upper right corner and enter your
name under the personal information setting.

PLEASE TAKE FURTHER NOTICE that any exhibit offered by the Debtors or the movants
will be filed on the Court’s docket. Any party may also obtain an electronic copy of the exhibits
by request to counsel to the Debtors or movants’ counsel.

PLEASE TAKE FURTHER NOTICE that if any party wishes to offer exhibits, it is
recommended that these exhibits be filed on CM/ECF. Each exhibit should be filed as a separate
attachment to an Exhibit List in compliance with BLR 9013-2.




                                                 2
      Case 20-33233 Document 3662 Filed in TXSB on 05/28/21 Page 3 of 3




Dated: May 28, 2021          SCHNADER HARRISON SEGAL & LEWIS LLP


                                By: /s/ Arleigh P. Helfer III
                                   Ira N. Richards (admitted pro hac vice)
                                   Richard A. Barkasy (admitted pro hac vice)
                                   Arleigh P. Helfer III (admitted pro has vice)
                                   Schnader Harrison Segal & Lewis LLP
                                   1600 Market Street
                                   Suite 3600
                                   Philadelphia, PA 19103-7286
                                   Telephone: (215) 751-2000
                                   Facsimile: (215) 751-2205
                                   irichards@schnader.com
                                   rbarkasy@schnader.com




                                      3
